210 N.W.2d 440 (1973)
STATE of Iowa, Appellee,
v.
Oscar CLIBURN, Appellant.
No. 54985.
Supreme Court of Iowa.
September 19, 1973.
Ralph W. Koons, Cedar Rapids, for appellant.
Richard C. Turner, Atty. Gen., C. Joseph Coleman, Jr., Asst. Atty. Gen., and Boyd J. Milroy, Co. Atty., for appellee.
Submitted to MOORE, C. J., and RAWLINGS, LeGRAND, REES, and UHLENHOPP, JJ.
PER CURIAM:
Defendant appeals from judgment imposing sentence following a guilty plea conviction of sodomy in violation of Code section 705.1. His sole assigned error is that the trial court failed to make a proper inquiry into the voluntary character of the plea.
On March 23, 1971 defendant, appearing with counsel, entered a plea of guilty to the crime of sodomy as charged by county attorney's information. Defendant's attorney stated he had discussed with defendant the facts as indicated by the minutes of testimony, which defendant had previously studied, and enumerated his constitutional rights, including a right to jury trial, his right of cross-examination of witnesses, counsel at public expense and the presumption of innocence. He further stated defendant thereafter expressed his desire to voluntarily enter a plea of guilty. When asked by the court if his counsel's statements were correct, defendant answered in the affirmative.
The court then personally conducted a comprehensive examination of defendant regarding his understanding of his constitutional rights and the circumstances under which defendant was tendering his plea of guilty. The record demonstrates the trial court carefully complied with the guidelines set forth in State v. Sisco, Iowa, 169 N.W.2d 542, including a determination defendant's guilty plea was made knowingly and voluntarily.
Defendant's appeal is without merit. The judgment of the trial court is affirmed.
Affirmed.